                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLENTOWN WOMEN'S
CENTER, INC.,                                                        CIVIL ACTION

                       Plaintiff,

         v.                                                          No. 19-1571

ANTHONY J. SULPIZIO, et al.

                       Defendants.


                                          MEMORANDUM


    I.   BACKGROUND

         Plaintiff Allentown Women's Center, Inc. ("AWC") has moved for a

preliminary injunction against Defendants Anthony Sulpizio and Mark

Bogunovich 1 to prevent alleged ongoing violations of the Freedom of Access to

Clinic Entrances Act ("FACE"), 18 U.S.C. § 248, and related state law claims and

to have the Court enjoin Defendants from coming within a "buffer zone" of 25 feet

extending in all directions around any of the driveway entrances onto the public

right-of-way. ECF No. 3, 3-2.


1
  Plaintiff originally filed its Complaint, ECF No. 1, and its Motion for Preliminary Injunction,
ECF No. 3, against a third, self-represented Defendant, John Dunkle. This Court dismissed all
claims against John Dunkle sua sponte, finding that the claims against Dunkle were state law
trespass claims and the pleadings did not establish a conspiratorial connection between Dunkle
and the other Defendants. ECF No. 51.
                                                     1
      Plaintiff has alleged in its Complaint and Motion for Preliminary Injunction,

as well as introduced evidence at the Preliminary Injunction Hearing seeking to

show, that Sulpizio violated FACE by engaging in the use of force and making

threats of force and both Sulpizio and Bogunovich violated FACE by engaging in

physical obstruction to injure, intimidate, or interfere with A WC staff and patients

who are seeking to provide or obtain reproductive health care services at A WC.

See generally ECF Nos. 3-1, 79-80.


      Defendant Bogunovich contends that the Motion for Preliminary Injunction

seeking to prohibit his alleged physical obstruction should be denied because he is

engaged in "First Amendment protected sidewalk counseling," that "he has a

lawful and constitutional right" to "raise his arm in an effort to convince cars to

stop and speak with him" since he is standing on the "public right of way," and that

he does not intentionally walk slowly across the AWC drive to physically block

access to AWC. ECF No. 42 at 3. Defendant Sulpizio contends that the Motion

for Preliminary Injunction seeking to prohibit his alleged use of force, threat of

force, and physical obstruction should be denied because he has "not engaged in

force, threat of force, or physical obstruction in violation of FACE" and that

Plaintiffs preliminary injunction seeks to improperly require Defendant Sulpizio

to "stand where [his] pro-life message can no longer be conveyed effectively."

ECF No. 46 at 17.
                                              2
 II.   PROCEDURAL HISTORY

       Plaintiff filed a motion for preliminary injunction on April 11, 2019 against

Anthony Sulpizio and Mark Bogunovich to prevent alleged ongoing violations of

FACE and other state law claims and to prevent Defendants from coming within a

25-foot buffer of the AWC entrances. ECF No. 3. Defendant Sulpizio responded

on May 28, 2019. ECF No. 46. Defendant Bogunovich responded on May 28,

2019. ECF No. 42. Plaintiff filed its replies in support of its Motion for Summary

Judgment on June 21, 2019. ECF Nos. 62, 64.

       This Court held a status conference on May 29, 2019 after the Motion for

Preliminary Injunction and responses were filed to discuss the status of the briefing

and the scheduling of a preliminary injunction hearing. ECF No. 48. The parties

determined that the primary evidence at issue at this preliminary injunction hearing

would be testimony from the five witnesses identified in the Complaint and the two

Defendants, along with security videos that Plaintiff had recorded at the A WC,

videos possessed by any witnesses, along with any videos possessed by

Defendants.

       This Court held a preliminary injunction hearing ("Preliminary Injunction

Hearing") on June 26 and 27, 2019.




                                             3
III.   FINDINGS OF FACT

1.     The two remaining Defendants, Anthony Sulpizio ("Sulpizio") and Mark

Bogunovich ("Bogunovich") (together "Defendants"), are regular protesters and

self-proclaimed sidewalk counselors at the A WC, who stand at the two entrances

of the A WC and attempt to stop individuals in cars who are coming to the A WC

for an appointment and engage them in conversation about abortion. ECF No. 79

at 261; ECF No. 80 at 12-13, 21.

2.     Sulpizio has been going to the A WC to protest and as a self-proclaimed

sidewalk counselor for 6.5 years and currently protests at the AWC four times a

week, for 10-11 hours per week. ECF No. 80 at 24.      ECF No. 80 at 24.

3.     Bogunovich has been going to the A WC to protest and as a self-proclaimed

sidewalk counselor since 2011 and currently protests at the AWC for about 1-2.5

hours every Thursday, Friday, and Saturday. ECF No. 79 at 262-3.

4.     Although both Sulpizio and Bogunovich are both regular protesters at the

A WC, the evidence thus far has shown that the two protesters are not similar in the

way that they communicate with AWC patients and staff.

5.     As discussed further below, there is no evidence that Bogunovich uses any

inappropriate language towards the patients or AWC staff while he is protesting

but rather will make comments about "hell and repentance," and "religious



                                            4
statements [about] burning in hell [and] eternal damnation." ECF No. 79 at 109,

163.

6.     Sulpizio, on the other hand, and as shown below, regularly yells obscenities

at the A WC staff while he is protesting or leafletting, including yelling "very

upsetting things," "insult[ing]" the staff, "sham[ing] [them] for [their] body shape

and size," asking if an employee was "having sex on [her] desk in [her] office with

another employee," yelling at an employee's son who was visiting the A WC

stating "aren't you glad that when your father had your mother up on the bed with

her feet in the stirrups that he didn't suck you out," as well as yelling many other

"racial, homophobic [and] transphobic slurs," which the AWC staff face from

Sulpizio every time they come to the AWC. ECF No. 79 at 102-3, 162, 169.

7.     The videos and evidence show that Sulpizio attempts to bait the A WC

employees to respond by yelling curse words and making vulgar comments to

them as they drive in or out of the AWC parking lot or as they walk between the

A WC and their car.

8.     At the Preliminary Injunction Hearing, Plaintiff introduced five witnesses,

all of whom were volunteers or employees of A WC.

9.     Escort Stiles, who testified under this pseudonym, is a volunteer escort at the

A WC whose job is to help the clients get into the AWC. ECF No. 79 at 9. Escort




                                              5
Stiles has been volunteering at A WC for about four years and regularly volunteers

at the AWC every Saturday from 9:00 a.m. to 12 p.m. Id. at 10.

10.   Nurse Doe, who testified under this pseudonym, is the Chief Operating

Officer of AWC and has worked at AWC from 1994-1998 and then since 2011.

Id. at 91. In addition to being AWC's Chief Operating Officer, Nurse Doe is a

registered nurse. Id.

11.   Dr. Roe, who testified under this pseudonym, is an obstetrician/gynecologist

who has been working at the AWC since 2000 and is currently employed as the

Medical Director of the AWC. Id. at 158-159.

12.   Escort Smith, who testified under this pseudonym, has been an escort

volunteer at AWC since 2004. Id. at 195.

13.   Employee 1, who testified under this pseudonym, works at the AWC at the

front desk and as a transition health advocate, among other positions. Id. at 229.

Employee 1 has been working at A WC since March 2017 and currently works 5-6

days per week at the clinic. Id. at 230.

14.   Plaintiff produced a video of the interaction between Sulpizio and AWC

escorts from April 15, 2017, labeled Plaintiffs Exhibit No. 2. ECF No. 79 at 39.

The Court finds that the video shows as follows: First, Sulpizio is standing at the

left side of the Courtney Street entrance and, as a car pulls up, Sulpizio approaches

the driver's side window with a piece of paper, which Sulpizio hands to the driver.

                                             6
Sulpizio leans to the driver's side window, points to A WC and begins to talk to the

driver. Sulpizio stands up straight but continues to communicate with the driver

for about 18 seconds, until three A WC escorts appear at the bottom of the frame,

coming from the AWC, motioning to the car to pull farther into the driveway.

Sulpizio continues to talk to the driver as the three escorts walk quickly down the

driveway toward Sulpizio and the car. When the first A WC escort, Escort Stiles,

reaches the end of the driveway, the car pulls forward slightly, and Sulpizio and

Escort Stiles approach the driver's side window at the same time, both seemingly

trying to communicate with the driver. Escort Stiles and Sulpizio then face each

other and exchange words, then Escort Stiles tries to move back toward the driver

of the car, when Sulpizio continues to face Escort Stiles and pushes swiftly against

Escort Stiles's head, knocking Escort Stiles's hat off. After this happens, one of

the other two escorts gets between Escort Stiles and Sulpizio and the third escort

goes to the passenger side of the car and indicates that the driver should move

forward. At the same time, two more escorts walk down the driveway, the car pulls

forward, and then all five escorts walk behind the car back toward the AWC, some

of whom tum around and talk to Sulpizio as they walk away. Sulpizio seems to

respond to them as he paces across the entrance.

15.   At the Preliminary Injunction Hearing, Plaintiff introduced several videos of

Bogunovich and Sulpizio standing at the entrances to the A WC, either protesting,

                                             7
discussing or attempting to discuss with drivers pulling in to the A WC. The videos

show that Bogunovich and Sulpizio stand near the edges of the entrances on both

South Commerce Way and Courtney Street and occasionally walk from one side of

the entrance to the other side. When a car pulls up, one of the Defendants,

depending on who is in the video, puts their hand up, approaches the car and either

begins to speak with the driver in an attempt to engage in conversation or hands

them a piece of paper and then attempts to engage in conversation.

16.   For example, in Plaintiffs Exhibit No. 6, the video show Bogunovich

standing at the edge of the Commerce Way entrance of A WC until a car pulls up to

the entrance of the AWC parking lot. When the car pulls up, Bogunovich goes to

the driver's side window to talk to the driver. After about three seconds, he backs

up and the car passes through. Another car immediately behind the first car pulls

up, and he approaches the driver's side window of that car. He talks to that driver

for three seconds, then backs up, and that second car passes through. During his

discussion with the driver of the second car, another car pulls up behind that

second car, blocking oncoming traffic. When that third car pulls up, Bogunovich

waves to the car, while two other protesters walk behind the car, but the car

continues without stopping. After the car passes through, the three protesters stay

in the middle of the entrance for three seconds talking before moving to the side of

the entrance.

                                             8
17.    As another example, Plaintiffs Exhibit No. 8 shows Sulpizio standing to the

right of the driveway. As a car quickly pulls in close to the right side of the

entranceway, Sulpizio moves swiftly towards the passenger side of the car, but the

car does not stop and keeps moving at a high speed. Sulpizio stands to the right

side of the entrance for the rest of the video.

18.   For a final example, the video marked as Plaintiffs Exhibit No. 3 shows

Sulpizio standing at the Courtney Street entrance, walking back and forth between

the two sides of the entrance, pausing at each side of the entrance, and occasionally

changing directions midway through his walk across the entrance. Eventually,

Sulpizio begins discussing with another protester. At one point during their

discussion, a car drives through the entrance, but neither protester approaches the

car. When a second car drives in, Sulpizio approaches the driver's side of the car

and hands the driver something, all of which takes about three seconds. Sulpizio

goes back to the edge of the entrance with the other protester. Both Sulpizio and

the other protester walk away from the entrance for a couple minutes but return

once a car pulls up. As that car pulls up, the other protester approaches the driver's

side window, leans down to discuss with the driver, and, after about five seconds,

the driver pulls away. The two protesters go back to the edge of the entrance

together, but then separate and go different ways. The rest of the video shows

similar behavior, with Sulpizio standing on the edges of the entrance, walking back

                                                  9
and forth across the entrance at a casual pace, but never stopping in the middle nor

walking at an unreasonably slow pace.

19.     Both Plaintiff and Defendants introduced additional videos showing Sulpizio

talking to and yelling at A WC staff. The Court finds that Sulpizio made the

following statements while outside the AWC:

20.     Sulpizio told Employee 1 that you can be killed for being a faggot. Id. at

233.

21.     Sulpizio told Escort Smith that she had a "Hee-Haw" laugh and then told her

that the actor from Hee-Haw died. Id. at 203-204.

22.    Sulpizio told an unidentified female A WC employee, "Your life doesn't

matter, "you're a baby killer," and "come on back here, you cunt." Exhibit A,

Stipulated Transcript of Preliminary Injunction Hearing Exhibit 26. 2


IV.    STANDARD OF REVIEW

       "A preliminary injunction is an extraordinary remedy never awarded as of

right." Groupe SEB USA, Inc. v. Euro-Pro Operating LLC, 774 F.3d 192, 197 (3d

Cir. 2014) (quoting Winter v. Natural Res. Def Council, Inc., 555 U.S. 7, 24

(2008)). "Awarding preliminary relief, therefore, is only appropriate 'upon a clear




2
 The Court required the parties to stipulate to a transcript of Exhibit 26, which the Court has
attached as an exhibit (Exhibit A) to this memorandum. Id.
                                                    10
showing that the plaintiff is entitled to such relief."' Groupe SEB USA, 774 F.3d at

197 (quoting Winter, 555 U.S. at 22).

       "[T]o obtain a preliminary injunction[,] the moving party must show as a

prerequisite (1) a reasonable probability of eventual success in the litigation, and

(2) that it will be irreparably injured ... if relief is not granted ... In addition, the

district court, in considering whether to grant a preliminary injunction, should take

into account, when they are relevant, (3) the possibility of harm to other interested

persons from the grant or denial of the injunction, and (4) the public interest."

Reilly v. City ofHarrisburg, 858 F.3d 173, 176 (3d Cir. 2017), as amended (June

26, 201 7) (internal alterations omitted).

      The Third Circuit has held that the first two factors act as "gateway factors,"

and that a "court must first determine whether the movant has met these two

gateway factors before considering the remaining two factors-balance of harms,

and public interest." Fulton v. City ofPhiladelphia, 320 F. Supp. 3d 661,675

(E.D. Pa. 2018), affd, 922 F.3d 140 (3d Cir. 2019) (citing Reilly, 858 F.3d 173,

180 (3d Cir. 2017)).




                                               11
 V.    DISCUSSION AND CONCLUSIONS OF LAW

       A. Reasonable Probability of Eventual Success in The Litigation

       To show the first gateway factor required for a preliminary injunction, a

reasonable probability of eventual success in the litigation, Plaintiff "must

demonstrate that it can win on the merits (which requires a showing significantly

better than negligible but not necessarily more likely than not)." Reilly, 858 F.3d

at 176.

       Plaintiff contends that, through its Motion for Preliminary Injunction and the

evidence presented at the Preliminary Injunction Hearing, it has shown a

reasonable probability of eventual success in proving Defendants Sulpizio and

Bogunovich violated FACE. ECF No. 3-1 at 11-14; ECF No. 80 at 77.

       FACE is "view-point neutral," and "governs conduct not speech." United

States v. Gregg, 226 F.3d 253, 267-68 (3d Cir. 2000) (citing Terry v. Reno, 101

F.3d 1412 (D.C. Cir. 1996)). FACE prohibits "force," "threat of force," and

"physical obstruction" that attempts to or "intentionally injures, intimidates or

interferes with ... any person because that person is ... obtaining or providing

reproductive health services ... " 18 U.S.C. § 248.

      FACE prohibits force, threat of force, and physical obstruction, and

"[a]ctivities that injure, threaten, or obstruct are not protected by the First

Amendment, whether or not such conduct communicates a message." Gregg, 226

                                               12
F.3d at 267-268. Although certain actions may intimidate, these actions only

violate FACE if they also constitute a use of force, a threat of force, or physical

obstruction. 18 U.S.C. § 248(a)(l); see also United States v. Dillard, 795 F.3d

1191, 1203 (10th Cir. 2015) ("FACE is violated when an individual uses force or

threats of force to injure, intimidate or interfere with someone 'because that

person is or has been, or in order to intimidate such person or any other person or

any class of persons from, obtaining or providing reproductive health services."')

(emphasis added).

      Under the statute, '"interfere with' means to restrict a person's freedom of

movement," '"intimidate' means to place a person in reasonable apprehension of

bodily harm to him- or herself or to another," and '"physical obstruction' means

rendering impassable ingress to or egress from a facility that provides reproductive

health services ... or rendering passage to or from such a facility ... unreasonably

difficult or hazardous." 18 U.S.C.A. § 248(e)(2)-(4) (emphasis added).

      In its Motion for Preliminary Injunction, and through the evidence it

presented at the Preliminary Injunction Hearing, Plaintiff contends that Defendants

Sulpizio and Bogunovich violated FACE because Defendant Sulpizio struck an

A WC volunteer in the head on April 15, 2017, constituting force in violation of

FACE, because Defendant Sulpizio's "conspicuous photography and ominous

warnings of injury directed to A WC staff and volunteers place them in reasonable

                                             13
fear of bodily harm," constituting threat of force within the meaning of FACE, and

because Defendants Sulpizio and Boguovich walk slowly in front of cars arriving

at the AWC, constituting physical obstruction in violation of FACE. ECF No. 3-1

at 10-14; ECF No. 80 at 77-81, 86.


          1. Use ofForce under FACE

       Plaintiff argues first that it can show a reasonable probability of eventual

success in the litigation against Sulpizio for his alleged use of force against an

A WC escort in April 2017. ECF No. 3-1 at 7. Plaintiff contends that because

force is not defined in FACE, "'it is fundamental that [it] will be interpreted as

taking [its] ordinary, contemporary, and common meaning."' Id. at 11 (quoting

New York ex rel. Spitzer v. Cain, 418 F. Supp. 2d 457, 473 (S.D.N.Y. 2006)

(citations and quotations omitted)). Plaintiff asserts that the court in Cain held that

"force is broadly defined as power, violence, or pressure directed against a person

or thing, [and] it is not limited to violent or assaultive force." Id. (quoting Cain,

418 F. Supp. 2d at 473 (internal quotations omitted)). The court in Cain found all

three elements of FACE were satisfied where defendant "came up to an escort

volunteering at the Center, pressed his body into the escort, and pushed the escort

when the escort told him to move away." Id. (quoting Cain, 418 F. Supp. 2d at

473 (internal quotations omitted)).


                                              14
       Plaintiff contends that Sulpizio's actions in April 2017 where "Sulpizio

physically pushed an A WC volunteer escort away from the car window of a person

attempting to enter the A WC Clinic ... easily satif[ies] [the] burden to show a

reasonable probability that Sulpizio's actions were 'force' within the meaning of

the FACE Act." ECF No. 3-1 at 11-12.

      Sulpizio responds that Plaintiff "is able to point to only a single two-year-old

incident involving fleeting physical contact between Sulpizio and an A WC escort

who had intervened to stop his lawful conversation with a woman who had

willingly stopped her car," which Sulpizio argues, if it were sufficient to show a

FACE violation, would create a "hair trigger standard for FACE liability." ECF

No. 46 at 19-20. Therefore, Sulpizio concludes, Plaintiff has failed to show that it

has a reasonable probability of eventual success in proving Sulpizio violated FACE

for striking an A WC escort in April 2017. Id.

      At the Preliminary Injunction Hearing, as described above, Plaintiff

introduced into evidence the video of this incident from April 15, 2017. Sulpizio

did not "c[ o]me up to an escort volunteering at the Center" prior to making contact,

as in Cain, but, instead, Escort Stiles walked down the driveway, approached the

car, and confronted Sulpizio at the car. This then positioned Escort Stiles and

Sulpizio literally nose to nose with each other with neither of them backing off.

Certainly, it created a mutually volatile situation in which one of them or someone

                                            15
else could have gotten hurt. The Court observed on film an instance where both

parties, Escort Stiles and Sulpizio, were equally responsible for being in each

other's face, neither backing off, and the contact was a consequence of this

mutually close and brief encounter. At all times, Defendant Sulpizio was postured

in the public right of way and never crossed the line into the private area.

      This April 201 7 incident is the only evidence that Plaintiff put forth to show

that Defendant Sulpizio used force in violation of FACE. Force, along with threat

of force and physical obstruction, is a necessary precedent to "intimidat[ing]" a

person in violation of FACE because that person is obtaining or providing

reproductive health services. 18 U.S.C. § 248(a)(l).

      Furthermore, even if the Court were to find that Sulpizio engaged in "force"

against Escort Stiles, the video shows that Sulpizio did not use force because

Escort Stiles was providing reproductive health services, but instead used force in

connection with a mutual argument over Sulpizio's positioning and the time he

was spending exercising what he believed to be his Constitutional rights.

Therefore, the Court does not find that Plaintiff has shown a reasonable probability

of eventual success in proving that Defendant Sulpizio violated FACE by using

force to intentionally injure or intimidate or attempt to injure or intimidate a person

because that person is providing reproductive health services.




                                             16
          2. Threat ofForce

       At the Preliminary Injunction Hearing, Plaintiff introduced multiple videos

into evidence showing Sulpizio speaking to A WC employees and volunteers while

protesting at the AWC. The Court concludes that, although Sulpizio's comments

to A WC employees and volunteers both were mean-spirited and bullying, and they

demonstrated intimidating behaviors, they do not rise to the level of a threat of

force as required by FACE.

      Plaintiff contends in its Motion for Preliminary Injunction that "Sulpizio has

verbally abused and harassed A WC personnel by calling them names such as 'baby

killer,' 'lesbian sodomite,' 'fag,' and 'sodomite."' ECF No. 64 at 9. "These

statements," Plaintiff argues, "instill fear in A WC personnel," especially when

"Sulpizio [later] directly addresses A WC staff with plainly intimidating comments

such as, 'You know you can be killed for being a faggot."' ECF No. 64 at 9. In its

Motion for Preliminary Injunction, Plaintiff candidly questions "[w]hether this

statement and others like it by Sulpizio constitute threats that are separately

actionable under FACE" but argues, "they are nonetheless evidence of intent to

intimidate and interfere with a person seeking or providing reproductive health

care services." ECF No. 64 at 9.

      At the Preliminary Injunction Hearing, Plaintiffs counsel stated that

Sulpizio's comments show "that he's intentionally acting against Allentown

                                             17
Women's Center personnel in an intimidating way because of their participation in

providing reproductive health services," especially considering he had "admitted

[that] morning [of the hearing] that he engages in his vulgar, obscene speech

because he wants the Allentown Women's Center personnel to be uncomfortable in

doing their work ... so that they don't provide reproductive health services." ECF

No. 80 at 87.

         In contrast, Defendant Sulpizio contends that "threats of force" under FACE

must be "true threats," which Defendant Sulpizio claims are "only 'those

statements where the speaker means to communicate a serious expression of an

intent to commit an act of unlawful violence to a particular individual or group of

individuals' even if the speaker does not subjectively intend to carry out the

threat." ECF No. 43-1 at 15-16 (quoting Virginia v. Black, 538 U.S. 343, 359-60

(2003)). Defendant Sulpizio claims that "[t]his intent standard comports with what

FACE is supposed to prohibit: the specific intention to 'intimidate' by 'plac[ing] a

person in reasonable apprehension of bodily harm to him- or herself or to

another."' Id. (quoting 18 U.S.C. § 248). At the Preliminary Injunction Hearing,

Sulpizio's counsel argued that Sulpizio's comments were "shocking, they're

offensive, they're disgusting in some cases, but they're not threats." ECF No. 80

at 96.




                                             18
       FACE does not define threat of force, nor has the Third Circuit opined on

how threat of force should be defined in the context of FACE. However, the Ninth

and Tenth Circuits have found that "since FACE must be interpreted consistently

with the First Amendment ... th[e] term ['threat of force'] should be interpreted

consistently with well-settled law defining 'true threats' which fall outside of the

First Amendment's protections." United States v. Dillard, 795 F.3d 1191, 1198

(10th Cir. 2015). "The Supreme Court has defined 'true threats' to be 'statements

where the speaker means to communicate a serious expression of an intent to

commit an act of unlawful violence to a particular individual or group of

individuals."' Dillard, 795 F.3d at 1199 (quoting Virginia v. Black, 538 U.S. 343,

359 (2003)). "While a true threat must include 'a serious expression of an intent to

commit an act of unlawful violence,' the speaker need not intend to actually act

upon the threat." Id. (quoting Black, 538 U.S. at 359) (internal citations omitted).

      Although the Third Circuit has not similarly found that "threat of force" in

FACE must be interpreted consistently with the First Amendment, the Third

Circuit has defined a "threat" in the context of the federal threat statutes, 18 U.S.C.

§§ 871-880, as "a serious expression of an intention to inflict bodily harm."

United States v. Zavrel, 384 F.3d 130, 138 (3d Cir. 2004).

      At the Preliminary Injunction Hearing, Plaintiff pointed to three specific

instances where it believe Sulpizio's comments constituted threats: (1) Sulpizio's

                                              19
comments to Escort Smith, whom he had previously told had a laugh like a

character from the television show Hee Haw, that the actor who played this

character had died, (2) Sulpizio's comment to Employee 1 that you can be killed

for being a faggot, and (3) Sulpizio's comments to an unidentified A WC employee

that "your life doesn't matter," "you're a baby killer," and "come on back here,

you cunt." ECF No. 80 at 110.

       In response, Sulpizio argued that the comments "could not possibly be

construed as an unconditional, unequivocal, immediate and specific threat of

bodily harm and death," nor are they "statement[ s] expressing intention to inflict

bodily harm to someone of such nature as can reasonably induce fear." Id. at 112-

113.

       The Court does not condone language of this kind and believes that these

types of comments escalate the hostile situation that currently exists at the A WC

between the A WC staff and protestors and, if it continues, could ultimately lead to

more confrontations like that between Escort Stiles and Sulpizio in April 2017.

This contemptable language is irresponsible and repugnant. The Constitution

anticipates that people will act responsibly, yet protects repugnant, repulsive, and

irresponsible speech, as long as the speech does not involve force or threat of

force. See Gregg, 226 F.3d at 267-68 ("Activities that injure, threaten, or obstruct

are not protected by the First Amendment, whether or not such conduct

                                             20
communicates a message.") The Court finds that Sulpizio walks right up to the

line with these statements in an attempt to provoke those to whom he is yelling to

cross the line instead.

       Although the Court finds these comments to be vulgar, upsetting, and

entirely inappropriate, the Court does not find that they constitute "a serious

expression of an intention to inflict bodily harm" as defined by the Third Circuit in

order to constitute a threat of force in violation of FACE. 3 Zavrel, 384 F.3d at

138. Because the Court does not find that these comments constitute threats of

force, which, as stated previously, are a necessary precedent to "intimidat[ing]" a

person in violation of FACE because that person is obtaining or providing

reproductive health services, the Court concludes Plaintiff has failed to show a

reasonable probability of eventual success on its claim against Sulpizio for threats

of force in violation of FACE.


          3. Physical Obstruction

       Plaintiff lastly contends that Sulpizio and Bogunovich engage in "physical

obstruction" in violation of FACE by "walk[ing] slowly in front of cars arriving at

the A WC clinic," and Sulpizio will "walk from the edge of the driveway ... into




3The Court makes no comment, however, as to whether Sulpizio's actions would constitute
harassment under Pennsylvania law, 18 Pa.C.S.A. § 2709(a).
                                                21
the middle of the driveway, approaching cars from the side." ECF No. 3-1 at 13

(internal citations omitted).

      "Physical obstruction" is defined in FACE as "rendering impassable ingress

to or egress from a facility that provides reproductive health services ... or

rendering passage to or from such a facility ... unreasonably difficult or

hazardous." 18 U.S.C. § 248(e)(4). Plaintiff contends that "physical obstruction is

not limited to 'bodily obstruction, but rather is broadly phrased to prohibit any act

rendering passage to the facility unreasonably difficult."' ECF No. 3-1 at 12.

(quoting Cain, 418 F. Supp. 2d at 480). Plaintiff states that"[ sJome acts of

physical obstruction that are 'sufficient to create liability under FACE' include

'obstructing or slowing access to driveways or parking lots' and 'blocking patients

inside automobiles by standing close to car doors."' Id. (quoting Cain, 418 F.

Supp. 2d at 480).

      In Cain, the court found physical obstruction where defendants "block and

comer patients in an effort to impede their progress to the clinic so that the

defendants have more time in which to 'counsel' them to leave the Center." Cain,

418 F. Supp. 2d at 481. In other cases, Plaintiffs argue, "[ e]vidence of driveway

obstruction was sufficient 'physical obstruction' under the FACE Act to support a

preliminary injunction." ECF No. 3-1 at 13 (citing United States v. Lindgren, 883




                                             22
F. Supp. 1321 (D.N.D. 1995)); see also New York ex rel. Spitzer v. Kraeger, 160 F.

Supp. 2d 360,376 (N.D.N.Y. 2001).

       Defendant Sulpizio responds that Plaintiff failed to show physical

obstruction because Plaintiffs "argument relies solely on a trio of trial court

decisions from other circuits that lend no support to its claim that offering literature

and conversing with drivers who stop voluntarily in the public right-of-way

constitutes an actionable physical obstruction." ECF No. 46 at 19. Defendant

Bogunovich responds that "it takes only a few seconds to walk slowly across the

driveway," which Bogunovich contends cannot be considered physically blocking

access to A WC. ECF No. 42 at 4.

      As discussed in the Findings of Fact, Plaintiff introduced several videos at

the Preliminary Injunction Hearing into evidence, which it claimed evidenced

Defendants walking slowly in front of cars and blocking access to A WC.

However, the Court does not find that the behavior evidenced on the videos

constitutes physical obstruction under FACE.

      First, Plaintiffs own witness, Escort Stiles, admitted that Bogunovich does

not "stand right in the middle" of the entranceway, and "[h]e will get out of the

way, but he does so slowly." ECF No. 79 at 31. Escort Stiles further admitted he

had "never seen [Sulpizio] standing still and blocking a car," and he had "no

memory of [Sulpizio] either standing in front of a car or seeing that a car was

                                             23
coming in and slow walking to keep that person waiting there." Id. at 68, 71. Dr.

Roe testified that Sulpizio does not stand "in front of the car," but "when

someone's turning into [the] driveway," he will "step off the curb towards the path

of the car." ECF No. 79 at 187.

      Furthermore, the Court has found that the videos show the Defendants

occasionally walking across the two entrances to AWC, but rarely, if ever, standing

in the middle of the entrance. The Court finds that none of the videos evidence

either Defendant rendering ingress or egress to the A WC unreasonably difficult or

hazardous. See 18 U.S.C. § 248(e)(4). The Court therefore finds that Plaintiff has

failed to show a reasonable probability of eventual success in proving that

Defendants physically obstructed the entrance of the AWC in violation of FACE.


VI.   CONCLUSION

      "Unless both a 'reasonable probability of eventual success' and 'irreparable

harm' are demonstrated, preliminary injunctive relief is not to be granted." In re

Arthur Treacher 's Franchisee Litig., 689 F .2d 113 7, 1143 (3d Cir. 1982) (quoting

Kershner v. Mazurkiewicz, 670 F.2d 440,443 (3d Cir. 1982) (en bane)) (emphasis

added). As the Court has not found that Plaintiff has met the requirement of

"reasonable probability of eventual success," this Court finds that Plaintiffs

Motion for a Preliminary Injunction against Sulpizio and Bogunovich is denied.


                                            24
      For the reasons stated above, Plaintiffs Motion for a Preliminary Injunction

is denied. An appropriate order will follow.

                                                  BY THE COURT:




DATE:




                                           25
EXHIBIT A
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLENTOWN WOMEN'S CENTER, INC.,
      Plaintiff,                                        Civil Action No.: 5:19-cv-01571-CFK
 V.
 ANTHONY J. SULPIZIO
 and
 MARK MICHAEL BOGUNOVICH
 and
 JOHN DOE Nos. 1-5,
      Defendants.


             TRANSCRIPT OF EXHIBIT 26 - CLIP OF SULPIZIO VIDEO #186

        Plaintiff Allentown Women's Center, Inc., at the request of the Court, has prepared the

following transcript of Exhibit 26 (Sulpizio Video #186), which was entered into evidence during

the hearing on Plaintiffs motion for preliminary injunction held on June 27, 2019. Counsel for

Mr. Sulpizio has reviewed the transcript and agreed that the transcription is accurate.

                                                     Respectfully submitted,

                                                     COZEN O'CONNOR

                                                     By: Isl Jason A. Cabrera
                                                         Debra S. Friedman (PA 65511)
                                                         Jason A. Cabrera (PA 315804)
                                                         1650 Market Street, Suite 2800
                                                         Philadelphia PA 19103
                                                         Phone:215-665-2000
                                                         dfriedman@cozen.com
                                                        jcabrera@cozen.com

                                                          Attorneys for Plaintiff
                                                          Allentown Women's Center, Inc.
Dated: July 2, 2019




LEGAL\41781797\3
                    TRANSCRIPT OF EXHIBIT 26 - SULPIZIO VIDEO # 186

  Time on Clip
  In Evidence
      0:00
       0:04        SULPIZIO: How many babies did you kill today?

       0:06        SULPIZIO: Your motha!

       0:08        SULPIZIO: Your motha!

       0:12        SULPIZIO: Your motha!

       0:18        SULPIZIO: Your motha!

                   SULPIZIO: Give the finger! You think you're talking to your mother when you
       0:21
                   do that, right?

       0:25        SULPIZIO: You're a baby killer!

       0:28        SULPIZIO: You're a baby killer!

       0:30        SULPIZIO: You licked your mother's cunt!

       0:32        SULPIZIO: You licked your mother's cunt!

       0:34        (yelling heard but not discernible)

       0:35        SULPIZIO: Oh I'll tell you what! Fuck you!

       0:37        WOMAN: "I'm-a shoot the fuck-" (other yelling heard but not discernible)

      0:39         SULPIZIO: Fuck you!

      0:40         SULPIZIO: You gonna shoot me?

      0:41         SULPIZIO: You. You piece of shit!

      0:44         SULPIZIO: Your life doesn't matter! Your life doesn't matter!

      0:47         SULPIZIO: Your motha!

      0:48         SULPIZIO: Your motha! Your motha!

      0:51         SULPIZIO: Come on back here, you cunt!




                                                  1
LEGAL\41781797\3
